                            EXHIBIT 4




Case 1:21-cv-00279-TDS-JEP Document 1-4 Filed 04/01/21 Page 1 of 3
Invoice
Bluestone Coal Sales Corporation                                                               Invoice Date:                           24 Jul 2020
302 S. Jefferson Street                                                                      Invoice Number:                           081443FINV
- Roanoke                                                                                         Due Date:                           20 Nov 2020
UNITED STATES
                                                                                               Company Ref:              19493 / 11518103 / DATLAC




Vessel/Voyage:                PACIFIC MERIT / 4                                                    C/P Date:                          22 May 2020
IMO Number:                   9731987
Load Port(s):                 NORFOLK
Discharge Port(s):            NORFOLK, GDANSK




Details                                                                                                                            Amount (USD)



FInal payment MV Pacific Merit - 4                                                                                                    $75.000,000




Balance in favour of Dampskibsselskabet NORDEN A/S                                                                                      75.000,00




This is to confirm that payment of the attached invoice is in full and final settlement of all obligations owed by the parties under
that certain agreement dated 13th November 2020, including any amendments, for M/V PACIFIC MERIT - NORDEN/BLUESTONE -
C/P 05.22.2020.




Terms and Instructions
Payment Terms:                          30 Days after completion of discharge
Beneficiary:                            Dampskibsselskabet NORDEN A/S
Payment Reference:                      081443FINV
Banking Details:                        Danske Bank                             Swift Code                DABADKKK
                                        Holmens Kanal 2-12                      Account no                3016574694
                                        1092 Copenhagen K                       Iban no                   DK6330003016574694
                                        DENMARK

Corresponding Bank:                     BANK OF AMERICA
Swift Code:                             BOFAUS3N
Bank Code:




                       Dampskibsselskabet NORDEN A/S, Strandvejen 52, DK-2900 Hellerup, DENMARK
                                    Phone No.:+45 3315 0451, VAT no: DK 67 75 89 19
                                                  www.ds-norden.com
                                                                                                                                        Page 1 of 2

                     Case 1:21-cv-00279-TDS-JEP Document 1-4 Filed 04/01/21 Page 2 of 3
Yours faithfully




Giulia Gazola Patricio




                   Dampskibsselskabet NORDEN A/S, Strandvejen 52, DK-2900 Hellerup, DENMARK
                                Phone No.:+45 3315 0451, VAT no: DK 67 75 89 19
                                              www.ds-norden.com
                                                                                              Page 2 of 2

               Case 1:21-cv-00279-TDS-JEP Document 1-4 Filed 04/01/21 Page 3 of 3
